DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fronheiser et al. (PG Pub. No. US 2015/0214369 A1).
Regarding claim 1, Fronheiser teaches a semiconductor device (¶ 0027 & fig. 2I among others: 100) comprising: 
an active region (¶ 0028: fin 114) disposed on a substrate (¶ 0027: 112) and including first and second sidewalls (114S) which extend in a first direction (fig. 2H: sidewalls 114S extend in a lengthwise direction); and 
an epitaxial pattern (¶ 0037: 124) disposed on the active region (¶ 0037 & fig. 2I: 124 disposed on and around 114), 
wherein the epitaxial pattern includes first and second epitaxial sidewalls which extend from the first and second sidewalls, respectively, of the active region (fig. 2I: 124 includes lateral sidewall surfaces extending away from respective sidewalls 114S), 

wherein the second epitaxial sidewall (right or left sidewall of 124) includes a second epitaxial lower sidewall, a second epitaxial upper sidewall, and a second epitaxial connecting sidewall which connects the second epitaxial lower sidewall and the second epitaxial upper sidewall (fig. 2I: 124 comprises opposing left and right sidewall portions with a mirror-image shape, each including lower, middle, and upper sidewall portions), 
wherein a distance between the first and second epitaxial upper sidewalls in a second direction intersecting the first direction decreases as a distance from the active region increases in a third direction, which is perpendicular to the first and second directions (fig. 2I: lateral distance between opposing faceted surfaces of 124 decreases as the vertical distance from 112 increases), and 
wherein each of the first and second epitaxial lower sidewalls are parallel to a top surface of the substrate (figs. 2H-2I: left and right downward facing sidewall portions of 124 extend in the lengthwise direction parallel to top surface of 112).

Regarding claim 2, Fronheiser teaches the semiconductor device of claim 1, wherein a distance between the first and second epitaxial connecting sidewalls is substantially constant in the third direction away from the active region (fig. 2I: distance between later sidewall surfaces of 124 remains constant in the vertical direction).

Regarding claim 5, Fronheiser teaches the semiconductor device of claim 1, wherein the epitaxial pattern includes an epitaxial top surface (fig. 2I: apex of 124) which connects the first and second epitaxial connecting sidewalls (apex connects faceted surfaces of 124), and wherein the epitaxial top surface includes a portion extending in parallel to the top surface of the substrate (apex of 124 extends parallel to surface of 112 in the fin-extending direction).

Regarding claim 6, Fronheiser teaches the semiconductor device of claim 1, further comprising: 
a field insulating film (¶ 0034: 122) disposed on the substrate and covering the first and second sidewalls (fig. 2I 122 disposed on 112 and at least partially covers sidewalls 114S), wherein the field insulating film partially covers the first and second epitaxial lower sidewalls (fig. 2I 122 at least partially covers downward facing surfaces of 124).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fronheiser as applied to claim 1 above, and further in view of Shih et al. (PG Pub. No. US 2020/0243544 A1)
Regarding claim 3, Fronheiser teaches the semiconductor device of claim 1, comprising first and second epitaxial connecting sidewalls (lateral sidewall surfaces of 124).  Fronheiser further teaches embodiments wherein the epitaxial pattern is formed in a diamond pattern (¶ 0011 & fig. 1D: 24, corresponding to 124 of fig. 2I, exhibits a general diamond-shaped configuration).
Fronheiser does not teach wherein the first and second epitaxial connecting sidewalls are curved.
Shih teaches a semiconductor device (figs. 23A-23E) including an epitaxial pattern (312A-312E, corresponding to 124 and/or 24 of Fronheiser), the epitaxial pattern including lower sidewall portions (¶ 0051 & fig. 23E: downward facing surfaces of 312B covered by isolation material 230, corresponding to lower sidewall portions of Fronheiser), upper sidewall portions (¶ 0049 & fig. 23E: 312E-2, corresponding to faceted surfaced of Fronheiser), and connecting sidewall portions (¶ 0049: C6, connecting downward facing surface of 312B and 312E-2, corresponding to lateral sidewall surfaces of Fronheiser), wherein the epitaxial connecting sidewall portions are curved (¶ 0050: C6 comprises a rounded shape).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the connecting sidewall portions of Fronheiser with a curved shape, as a means to maximize the volume of the epitaxial layer, while avoiding undesirable from contacting or merging of adjacent epitaxy layers (Shih, ¶ 0052 & Fronheiser, ¶ 0013).  Said artisan would have been motivated to increase the size of the epitaxial layer in order to reduce the resistance of source/drain regions and/or make it easier to establish electrical contact to the source/drain regions (Fronheiser, ¶ 0006).

Regarding claim 4, Fronheiser teaches the semiconductor device of claim 1, wherein the epitaxial pattern includes an epitaxial top surface (fig. 2I: apex of 124) which connects the first and second epitaxial connecting sidewalls (fig. 2I: apex of 124 connects left and right lateral sidewall surfaces of 124).  Fronheiser further teaches embodiments wherein the epitaxial pattern is formed in a diamond pattern (¶ 0011 & fig. 1D: 24, corresponding to 124 of fig. 2I, exhibits a general diamond-shaped configuration).
Fronheiser is silent to wherein the epitaxial top surface is curved.
Shih teaches a semiconductor device (figs. 23A-23E) including an epitaxial pattern (312A-312E, corresponding to 124 and/or 24 of Fronheiser), the epitaxial pattern including upper sidewall portions (¶ 0049 & fig. 23E: facets 312E-2, corresponding to faceted surfaces of Fronheiser), and an epitaxial top surface (¶ 0049 & fig. 23E: 312E-1, corresponding to apex of Fronheiser) connecting the first and second epitaxial connecting sidewalls (¶ 0049 & fig. 23E: 312E-1 connects facets 312E-2), wherein the epitaxial top surface is curved (¶ 0050: top surface 312E-1 of the epitaxy layer 312E is rounded).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the epitaxial top surface of Fronheiser with a curved shape, as a means to prevent epitaxial layer bridging, improving yield (Shih, ¶ 0059: corner rounding etch to reduce lateral widths of the epitaxy layers).  Said artisan would have been motivated to increase the size of the epitaxial layer in order to reduce the resistance of source/drain regions and/or make it easier to establish electrical contact to the source/drain regions (Fronheiser, ¶ 0006).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fronheiser as applied to claim 1 above, and further in view of Bourjot et al. (PG Pub. No. US 2019/0341448 A1).
Regarding claim 8, Fronheiser teaches the semiconductor device of claim 1, comprising an active region (fin 114) connected to the epitaxial pattern (fig. 2I: 114 connected to 124).  Fronheiser further teaches the active region forms a channel region of a FinFET device (¶ 0007: fin 14, corresponding to 114 of figs. 2A-2I, forms a channel with a three-dimensional structure).
Fronheiser is silent to the semiconductor device further comprising at least one nanosheet connected to the epitaxial pattern.
Bourjot teaches a semiconductor device (figs. 21A-21B) including an epitaxial pattern (¶ 0033: 280, corresponding to 124 of Fronheiser), the epitaxial pattern comprising upper, lower, and connecting sidewalls (¶ 0033: hexagonal shape, similar to the facets of Fronheiser), and at least one nanosheet (¶ 0033: portions of nanosheet stack 210) connected to the epitaxial pattern (fig. 21A: at least a portion of nanosheet stack 210 connected to 280).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the active region of Fronheiser with the nanosheet of Bourjot, as a means to provide additional surfaces for epitaxial growth (¶ 0003, 0023), increasing the epitaxial growth rate and optimizing the shape of the source/drain epitaxy structure (¶ 0033).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ303, 306 (1950). See MPEP § 2143.02.

s 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PG Pub. No. US 2019/0164966 A1) in view of Peng et al. (PG Pub. No. US 2019/0165174 A1).
Regarding claim 9, Wang teaches a semiconductor device (fig. 14) comprising:
an active region (¶ 0013: fin 112, comprising a transistor channel) including first and second sidewalls which extend in a first direction (fig. 1: 112 comprises sidewalls extending in a lengthwise direction) and a top surface which connects the first and second sidewalls (fig. 14: 112 includes a top surface connecting sidewall surfaces); and 
an epitaxial pattern (¶ 0021: 420) disposed on the active region (fig. 14: 420 disposed on 112),
wherein the epitaxial pattern includes first and second epitaxial sidewalls which extend from the first and second sidewalls, respectively, of the active region (fig. 14: at least portion 436 of 420 includes lateral sidewall surfaces extending away from sidewalls of 112),
wherein the first epitaxial sidewall includes a first epitaxial lower sidewall (¶ 0021: 426), a first epitaxial upper sidewall (¶ 0021: 422), and a first epitaxial connecting sidewall (¶ 0021: 424) which connects the first epitaxial lower sidewall and the first epitaxial upper sidewall (fig. 13 among others: 424 connects 426 and 422), 
wherein the second epitaxial sidewall includes a second epitaxial lower sidewall, a second epitaxial upper sidewall, and a second epitaxial connecting sidewall which connects the second epitaxial lower sidewall and the second epitaxial upper sidewall (fig. 14: 420 comprises opposing left and right sidewall portions with a mirror-image shape, each including lower, middle, and upper sidewall portions), 
wherein the first and second epitaxial upper sidewalls are formed by crystal planes included in a first crystal plane group (¶ 0021: 422 formed by (111) facets), and 

Wang does not teach the top surface of the active region is planar (fig. 14: fin 112 has a substantially rounded top surface).
Peng teaches a semiconductor device (figs. 22A-22C) comprising:
an active region (¶ 0041: fin 102, corresponding to 112 of Wang) including first and second sidewalls which extend in a first direction (figs. 22A-22C: sidewalls of 102 extend in the X direction) and a top surface which connects the first and second sidewalls (figs. 22A-22C: 102 includes a top surface connecting sidewall surfaces); and 
an epitaxial pattern (¶ 0053: 120/121, corresponding to 420 of Wang) disposed on the active region (figs. 22A-22C: 120/121 disposed on 102),
wherein the top surface of the active region is planar (figs. 22A-22C: at least a portion of 102 comprises a planar shape).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the active region of Wang with a planar top surface, as a means to form the epitaxial layer to exert stress in a channel of a FinFET (Peng, ¶ 0053), achieving increased carrier mobility and high-operational speed devices (Peng, ¶ 0030).
 

Regarding claim 10, Wang in view of Peng teaches the semiconductor device of claim 9, wherein the first crystal plane group is a {111} crystal plane group, and wherein the second crystal plane group is a {110} crystal plane group (Wang, ¶ 0021: 422 and 426 formed by (111) facets, and 424 formed by (110) facets).

Regarding claim 11, Wang in view of Peng teaches the semiconductor device of claim 9, wherein the first and second epitaxial lower sidewalls are formed by crystal planes included in a third crystal plane group, and wherein the first and third crystal plane groups are {111} crystal plane groups (Wang, ¶ 0021: 422 and 426 formed by (111) facets).

Regarding claim 13, Wang in view of Peng teaches the semiconductor device of claim 9, further comprising: 
a field insulating film (Wang, ¶ 0048: 120) covering the first and second sidewalls (Wang, fig. 14: 120 covers sidewalls of 112), and epitaxial spacers (Wang, ¶ 0020: 312) disposed on the field insulating film (fig. 14: 312 disposed on 112), wherein the epitaxial spacers partially cover the first and second epitaxial sidewalls (Wang, fig. 14: 312 at least partially covers lower sidewall portions 426).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Peng as applied to claim 9 above, and further in view of Sung et al. (PG Pub. No. US 2012/0132957 A1).
Regarding claim 12, Wang in view of Peng teaches the semiconductor device of claim 9, wherein the first and second epitaxial lower sidewalls are formed by crystal planes included in a third crystal plane group (Wang, ¶ 0021: left/right 426 elements formed by downward facing facets of a crystal plane group), wherein the first crystal plane group is a {111} crystal plane group (Wang, ¶ 0021: left/right 422 elements formed by upward facing facets of a (111) crystal plane group).
Wang in view of Peng does not teach the third crystal plane group is a {100} crystal plane group.
Sung teaches an epitaxial pattern (¶ 0021: 270, corresponding to 420 of Wang) comprising first sidewall portions formed by a (110) crystal plane (corresponding to 422 of Wang), second sidewall portions (corresponding to 426 of Wang), and connecting sidewall portions formed by a (110) crystal 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the epitaxial pattern of Wang in view of Peng with the crystal planes of Sung, as a means to provide device boosting and drain-induced barrier lowering (DIBL) control by a novel strain source drain (SSD) profile formation (Sung, ¶ 0013).


    PNG
    media_image1.png
    442
    677
    media_image1.png
    Greyscale

 
Furthermore, the Examiner notes that the limitation "the third crystal plane group is a {100} crystal plane group" recited in claim 12 is mutually exclusive to "third crystal plane groups are {111} .

	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Peng as applied to claim 9 above, and further in view of Chiang et al. (PG Pub. No. US 2020/0006154 A1).
Regarding claim 15, Wang in view of Peng teaches the semiconductor device of claim 9, comprising an active region (112) of a semiconductor device.  Wang further teaches the semiconductor device comprises both NMOS and PMOS regions (Wang, ¶¶ 0021, 0023: 102, 104), the NMOS and PMOS active regions comprise a fin-type structures (Wang, ¶0013: 112 in NMOS region 102 and 114 in PMOS region 104 comprise fins), the epitaxial pattern 420 is disposed in NMOS region 102 comprises a hexagonal shape (Wang, fig. 4 among others), and epitaxial pattern 520 disposed in PMOS region 104 comprises a diamond shape (Wang, fig. 4).
Wang in view of Peng does not teach wherein the active region 112 is disposed in a P-type metal oxide semiconductor (PMOS) region.
Chiang teaches an epitaxial pattern (¶ 0072: 120) formed on an active fin (¶ 0050 & figs. 11A-11B: 120 formed on at least a portion of semiconductor fin 15), wherein the active fin is disposed in a P-
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure an active region of Wang in view of Peng including the structural limitations of claim 9 (hexagonal shaped epitaxial pattern) in a P-type metal oxide semiconductor (PMOS) region, as a means to provide a PMOS device with a hexagonal shape epitaxial pattern.  Said modification would enable adjustment and optimization of the equivalent work function of the source/drain feature of P-type device (Wang, ¶ 0036).
Furthermore, since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the hexagonal epitaxial structure of Wang could be arranged in a p-type metal oxide semiconductor (PMOS) region as evidenced by Chiang, with no change to the respective functions of a fin-type semiconductor device including epitaxial source/drain structures and an active channel region.

Claims 16-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Fronheiser.
Regarding claim 16, Wang teaches a semiconductor device comprising: 
a first active region (¶ 0013: 112) disposed in a first region of a substrate (fig. 1: 112 disposed in region 102 of substrate 110) and including first and second sidewalls which 
a second active region (¶ 0013: 114) disposed in a second region of the substrate (fig. 1: 112 disposed in region 102 of substrate 110) and including third and fourth sidewalls which extend in a second direction (114 comprises opposing left and right sidewalls extending in a second lengthwise direction);
a first epitaxial pattern (¶ 0021: 420) disposed on the first active region (fig. 4: 420 disposed on 112); and 
a second epitaxial pattern (¶ 0023: 520) disposed on the second active region (fig. 5: 520 disposed on 114), 
wherein the first epitaxial pattern includes first and second epitaxial sidewalls which extend from the first and second sidewalls, respectively, of the first active region (fig. 4: 420 comprises opposing left and right sidewalls extending away from sidewalls of 112), 
wherein the first epitaxial sidewall (left or right sidewall of 420) includes a first epitaxial lower sidewall (426), a first epitaxial upper sidewall (422), and a first epitaxial connecting sidewall (424) which connects the first epitaxial lower sidewall and the first epitaxial upper sidewall (fig. 4: 424 connects 426 to 422), 
wherein the second epitaxial sidewall includes a second epitaxial lower sidewall, a second epitaxial upper sidewall, and a second epitaxial connecting sidewall which connects the second epitaxial lower sidewall and the second epitaxial upper sidewall (fig. 4: opposing sidewall of 420 includes lower portion 426, upper portion 422, and connecting portion 424), 
wherein the second epitaxial pattern includes third and fourth epitaxial sidewalls (left and right sidewalls of 520) which extend from the third and fourth sidewalls, respectively, of the second active region (fig. 22: 520 comprises opposing left and right sidewalls extending away from sidewalls of 114), 

wherein the fourth epitaxial sidewall includes a fourth epitaxial lower sidewall and a fourth epitaxial upper sidewall which is directly connected to the fourth epitaxial lower sidewall (fig. 5: opposing sidewall of 520 includes upper portion 522 directly connected to lower portion 526), 
wherein the first and second epitaxial upper sidewalls are formed by crystal planes included in a first crystal plane group (¶ 0021: sidewall portions 422 formed by {111} crystal planes), and 
wherein the first and second epitaxial lower sidewalls are formed by crystal planes included in a second crystal plane group (¶ 0021: sidewall portions 426 formed by {111} crystal planes).
Wang is silent to the third and fourth epitaxial upper sidewalls and the third and fourth epitaxial lower sidewalls are formed by crystal planes included in the first crystal plane group.
However, Wang does teach the third and fourth epitaxial upper sidewalls face upwards, and the third and fourth epitaxial lower sidewalls face downwards (¶ 0023 & fig. 5: sidewall portions 522 face upwards, sidewall portions 526 face downwards), and that upwards and downwards facing facets are formed by (111) crystal planes (¶ 0021).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the third and fourth epitaxial upper sidewalls and the third and fourth epitaxial lower sidewalls by crystal planes included in the first crystal plane group, as a means to provide a crystal orientation suitable for providing the upward and downward facing facets of epitaxial pattern 520 disclosed in fig. 5 of Wang.
Wang as modified above does not teach the second crystal plane group is different from the first crystal plane group.

wherein the first and second epitaxial upper sidewalls are formed by crystal planes included in a first crystal plane group (¶ 0042: facets 114F oriented in {111} crystal planes, equivalent to first crystal plane group of Wang), and 
wherein the first and second epitaxial lower sidewalls are formed by crystal planes included in a second crystal plane group different from the first crystal plane group (figs. 2C, 2I: bottom facing surfaces of 124 oriented in {110} crystal plane).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second crystal plane group of Wang different from the first crystal plane group, as a means to increase the size of the epitaxial layer to reduce the resistance of source/drain regions (Fronheiser, ¶ 0028).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ303, 306 (1950). See MPEP § 2143.02.

Regarding claim 17, Wang in view of Fronheiser teaches the semiconductor device of claim 16, wherein the first crystal plane group is a {111} crystal plane group (Wang, ¶ 0021: sidewall portions 422 formed by facets of {111} crystal planes).

Regarding claim 18, Wang in view of Fronheiser teaches the semiconductor device of claim 16, wherein the first and second epitaxial connecting sidewalls are formed by crystal planes included in a third crystal plane group which is different from the first and second crystal plane groups (Wang, ¶ 0021: sidewall portions 424 formed by facets of crystal planes other than {111}).

Regarding claim 24, Wang in view of Fronheiser teaches the semiconductor device of claim 16, comprising a width of the first active region (Wang, ¶ 0042: width W1 of 112) in a third direction that intersects the first direction (Wang, fig. 15: W1 intersects the extending direction of 112), and a width of the second active region (Wang, ¶ 0044: W5) in a fourth direction that intersects the second direction (Wang, fig. 15: W5 intersects the extending direction of 114).
Wang in view of Fronheiser does not teach wherein the width of the first active region is greater than the width of the second active region.
However, Wang in view of Fronheiser does teach the width of the second active region is a results-effective variable (Wang, ¶ 0044).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the width of the second active region of Wang in view of Fronheiser, as a means to optimize the space between adjacent second epitaxial patterns 520 (Wang, ¶ 0044), related spacer residue (Wang, ¶¶ 0020, 0045) and size of epitaxial patterns (Wang, ¶ 0060).  Such an adjustment allows for control of merging or separation of epitaxial patterns (Wang, ¶0023) with increasing pattern density.  
Accordingly, reducing the width of the second active region to meet the claimed range of “the width of the first active region is greater than the width of the second active region” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of first and second active region widths is disclosed by Wang in view of Fronheiser.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Fronheiser as applied to claim 16 above, and further in view of Lin et al. (PG Pub. No. US 2019/0312143 A1).
Regarding claim 26, Wang in view of Fronheiser teaches the semiconductor device of claim 16, wherein the second region is a P-type metal oxide semiconductor (PMOS) region (Wang, ¶ 0023: 104 comprises a p-type region).  Wang in view of Fronheiser further teaches the semiconductor device is configured to include static random access memory (SRAM), logic circuits, other memory cells, and combinations thereof (Wang, ¶ 0011).
Wang in view of Fronheiser does not teach both the first region and the second region are a P-type metal oxide semiconductor (PMOS) regions.
Lin teaches a finfet device (fig. 14: 100) comprising first and second epitaxial patterns (¶¶ 0054-0057 & fig. 14: epitaxial material 170 formed in first recess 150A and second recess 150B, each comprising a different shape, corresponding to 420 and 520 of Wang), wherein the first and second epitaxial patterns are respectively formed in first and second regions (shown as left and right regions of figs. 9-14, corresponding to 102 and 104 of Wang).  Lin further teaches both the first region and the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure both the first region and the second region of Wang in view of Fronheiser to comprise P-type metal oxide semiconductor (PMOS) regions, as a means to provide an integrated circuit including a plurality of PMOS devices each optimized for different regions, such as a logic core region, a memory region (such as an embedded static random access memory (SRAM) region), an analog region, an input/output (also referred to as a peripheral) region, a dummy region (for forming dummy patterns), and the like (Lin, ¶ 0046).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-13, 15-18, 24 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894